Heydenfeldt, Justice,
delivered the opinion of the court. Wells, Justice, concurred.
The declaration in this case is too defective to sustain the judgment. It should have alleged that the defendant ran his ferry for fee or reward, or the promise or expectation of it, or that he ran it for other than his own personal use, or that of his family. Such are the only events in which the statute does not give to the owner of a licensed ferry protection against the infringement of his franchise.
The general demurrer to the declaration was properly taken, and ought to have been sustained by the District Court.
The judgment is reversed, and the case remanded.